Citation Nr: 1218831	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO. 08-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals additional documents pertinent to the present appeal and they will be addressed in the Remand section below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

The Veteran contends that his service connected heart condition prevents him from working. Virtual VA contains records of rating decisions from June 2009 and February 2010. It is clear that these rating decisions discuss a considerable amount of evidence that is not associated with the Veteran's claims file or made available through Virtual VA. 

The June 2009 rating decision assigned a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for hemorrhoids and increased his disability evaluation for his heart condition from 10 percent to 30 percent. This decision was based upon VA treatment records for the period from January 2009 to May 2009, a VA examination report from April 2009, and private treatment records from Baptist Medical Center. The February 2010 rating decision continued the Veteran's 30 percent evaluation for his heart condition. The decision was based upon private medical records from Palmetto Health and Columbia Heart Clinic. These records are not associated with the Veteran's claims file and are not available through Virtual VA. 

Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992). The RO must make all of the Veteran's VA treatment records available. The private medical records listed in the June 2009 and February 2010 rating decisions may be pertinent to the Veteran's claim for TDIU, the RO must associate them with the Veteran's claims file. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In order to establish TDIU, there must be a service-connected impairment of sufficient severity that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be rated at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). The Veteran's disabilities currently meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). 

The Veteran underwent a VA heart examination in April 2008 in conjunction with his claim for an increased evaluation for a heart condition. According to Virtual VA, he underwent a second heart examination in April 2009, though that record has not been made available. At the April 2008 examination, the Veteran asserted he was unable to work because of his heart condition. The VA examination was conducted to ascertain the current severity of his heart condition and not his employability. There is no medical evidence of record that addresses whether his heart condition or other service connected disabilities render him unemployable. Therefore the record is not sufficient for appellate review and an examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including those from January 2009 to May 2009. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011) that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. The notice must identify the records that VA is unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and a notice that the claimant is ultimately responsible for providing the evidence.  

2. Provide the Veteran with a release form for medical records generated by Baptist Medical Center, Palmetto Health, and Columbia Heart Clinic. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

3. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The purpose of the examination is to ascertain whether the Veteran is unemployable solely due to his service connected disabilities. 

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* After reviewing the claims file, the examiner must provide a medical opinion as to whether the Veteran is unemployable by reason of his service-connected disabilities alone, without regard to age or other impairment. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
		
4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


